Citation Nr: 0921771	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-06 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The appellant claims service connection for the cause of 
death of her husband.  The decedent had active service from 
April 1954 to April 1957 and from January 1958 to June 1975.  
He died on December [redacted], 1989, and the appellant in this 
matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
required VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3) (West 2002 & Supp. 2008).

The appellant wrote in an October 2005 statement that the 
Veteran had received treated at Mather Air Force Base and 
Travis Air Force Base.  The Veteran's death certificate 
states that he died at the David Grant USAF Medical Center at 
Travis Air Force Base on December 27, 1989, and that 
immediate cause of death was cardiopulmonary arrest due to 
chronic interstitial lung disease.  The RO requested the 
Veteran's records from David Grant Medical Center at Travis 
Air Force Base from July 1, 1975, to December 27, 1989.  The 
response indicated that there were not any outpatient records 
for the Veteran from 1989.  There is no indication that a 
search for the Veteran's inpatient records at David Grant 
Medical Center was conducted or that a search was conducted 
for any treatment records that may exist from Mather Air 
Force Base.  In addition, there is no indication that the 
Veteran's post-service treatment records from military 
facilities were requested from the National Personnel Records 
Center in St. Louis, Missouri.

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.

2.	After obtaining the necessary releases, 
the RO should request a complete copy 
of the Veteran's post-service records 
from Travis Air Force Base, to include 
David Grant Medical Center and Mather 
Air Force Base, and from the National 
Personnel Records Center in St. Louis, 
Missouri.  Attempts to obtain these 
records should be in accordance with 
38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

3.	If the RO is able to obtain records 
which have not already been associated 
with the claims folder and the criteria 
to require a VA examination/opinion are 
met, the claims file should be sent to 
a VA physician for review.  If he is 
available, the claims folder should be 
sent to the VA physician who conducted 
the October 2008 review.  A notation to 
the effect that review of the claims 
folder took place should be included in 
the report.

a.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's chronic 
interstitial lung disease was causally or 
etiologically related to his active 
service, or whether such a causal or 
etiological relationship was unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

b.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	If the above question cannot be 
answered on a medical or 
scientific basis without invoking 
processes relating to guesswork or 
judgment based upon mere 
conjecture, the examiner should 
clearly and specifically so 
specify in the examination report, 
with an explanation as to why this 
is so.

4.	Thereafter, the RO should readjudicate the 
appellant's claims of service connection for 
the cause of the Veteran's death.  If the 
benefits sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

